                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                      MONROE DIVISION
MICHAEL L. McGINLEY, ET AL.                           CASE NO. 3:17-CV-00821
VERSUS                                                JUDGE TERRY A. DOUGHTY
LUV N’ CARE, LTD., ET AL.                             MAG. JUDGE KAREN L. HAYES

                   RULING ON MOTION FOR SUMMARY JUDGMENT

       Pending before the Court is the Motion for Summary Judgment [Doc. No. 137] filed by

Luv n’ care, Ltd. (“LNC”), Admar International, Inc. (“Admar”), BuyBabyDirect, LLC (“BBD”),

Bayou Graphics and Design, LLC (“BGD”), Control Services, Inc. (“CS”), and HHHII, LLC

(“HHHII”), (collectively “Defendants”). Plaintiffs Michael L. McGinley and S C Products, Inc.,

(collectively “Plaintiffs”) have filed an Opposition [Doc. No. 157], and Defendants have filed a

Reply [Doc. No. 168]. The matter is fully briefed.

       Also pending before the Court is Plaintiffs’ Motion for Summary Judgment [Doc. No.

136]. Defendants have filed an Opposition [Doc. No. 143], and Plaintiffs have filed a Reply [Doc.

No. 170]. The matter is fully briefed.

       The Court is now prepared to rule on these motions.

I.   FACTUAL AND PROCEDURAL BACKGROUND

       Defendants seek summary judgment that U.S. Patent No. 8,636,178 (the ’178 Patent)

asserted by Plaintiffs is not infringed. [Doc. No. 137]. Plaintiffs move for summary judgment that

the importation into and/or the use, offers to sell, and actual sale of the Nuby Tear Free Rinse Pail

(“Accused Device”) literally infringed claims 1 and 6 of the ’178 Patent. [Doc. No. 136].

       The ’178 Patent issued on January 28, 2014, and is related to a “flexible panel pitcher

device.” Plaintiffs assert that Defendant LNC infringed and continues to infringe the ’178 Patent




                                                 1
by importing and using, offering to sell, and selling the Accused Device. [Doc. No. 136-33 at 7-

8].1 Plaintiffs additionally assert that Defendant BBD infringed and continues to infringe the ’178

Patent by using, offering to sell, and selling the Accused Device [Doc. No. 136-33 at 8]. LNC

admits that it first offered to sell the Accused Device in October 2011 and completed its first sale

in March 2012. [Doc. No. 143-1 at ¶¶ 40-42]. BBD admits that it first offered to sell the Accused

Device via the internet “prior to March 2, 2012.” [Id. at ¶¶ 43-46]. Plaintiffs contend that the

importation into, and the use, offers to sell and sale of the Accused Device within the United States

by LNC and BBD infringed the ’178 Patent. [Doc. No. 136-33 at 8].

       Defendants assert that there is no dispute concerning the configuration of the Accused

Device. [Doc. No. 137 at 1]. Defendants further assert that the Accused Device fails to meet the

requirements that the claimed container have either a “generally flat sidewall” or “a generally flat

inwardly flexible panel.” Id. Defendants contend that a visual inspection of the Accused Device

reveals that it has no “generally flat” sidewall or flexible panel. Id.

II.   LAW AND ANALYSIS

              A. Standard of Review

        Under Federal Rule of Civil Procedure 56(a), “[a] party may move for summary judgment,

identifying each claim or defense--or the part of each claim or defense--on which summary

judgment is sought. The court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” The moving party bears the initial burden of informing the court of the basis for its

motion by identifying portions of the record which highlight the absence of genuine issues of



1
  Citations to the parties’ filings are to the filing’s number in the docket (Doc. No.) and pin cites
are to the page numbers assigned through ECF.


                                                   2
material fact. Topalian v. Ehrmann, 954 F.2d 1125, 1132 (5th Cir. 1992); see also Fed. R. Civ.

P. 56(c)(1) (“A party asserting that a fact cannot be . . . disputed must support the assertion

by . . . citing to particular parts of materials in the record . . . ). A fact is “material” if proof of

its existence or nonexistence would affect the outcome of the lawsuit under applicable law in the

case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute about a material fact

is “genuine” if the evidence is such that a reasonable fact finder could render a verdict for the

nonmoving party. Id.

        If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994).       In evaluating the evidence tendered by the parties,

the Court must accept the evidence of the nonmovant as credible and draw all justifiable

inferences in its favor. Anderson, 477 U.S. at 255. However, “a party cannot defeat summary

judgment with conclusory allegations, unsubstantiated assertions, or only a scintilla of

evidence.” Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007) (citing

Anderson, 477 U.S. at 248). The summary-judgment standard on a patent claim is the same as

the standard for other claims. Avia Group Int'l v. L.A. Gear Calif., Inc., 853 F.2d 1557, 1560-61

(Fed. Cir. 1988).

       A determination of patent infringement involves a two-step inquiry. “The court must first

interpret the claims to determine their scope and meaning. It must then compare the properly

construed claims to the allegedly infringing device.” Dynacore Holdings Corp. v. U.S. Phillips

Corp., 363 F.3d 1263, 1273 (Fed. Cir. 2004) (citation omitted). The comparison is only to the

patent claims, not to any specific embodiment in the patent specification or to the patent holder’s

commercial embodiment. See Amgen, Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1347




                                                   3
(Fed. Cir. 2003). The patent holder bears the burden of proving infringement by a preponderance

of the evidence. See Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 557

(2014); Cephalon, Inc. v. Watson Pharms., Inc., 707 F.3d 1330, 1340 (Fed. Cir. 2013) (citing Tech.

Licensing Corp. v. Videotek, Inc., 545 F.3d 1316, 1327 (Fed. Cir. 2008)).

       The first step of this inquiry is a legal determination. The second step is primarily factual,

though to support a judgment of infringement the accused device must satisfy every limitation in

the asserted claims, either literally or under the doctrine of equivalents. Freedman Seating Co. v.

American Seating Co., 420 F.3d 1350, 1356-57 (Fed. Cir. 2005). Although the comparison of the

claims to the accused system is a fact question, summary judgment may be granted if no reasonable

jury could find infringement. See Warner-Jenkinson Co., Inc. v. Hilton Davis Chem. Co., 520 U.S.

17, 39 n.8 (1997).

             B. Analysis

       The parties dispute the meaning and scope of five terms/phrases of the ’178 Patent. [Doc.

No. 223 at 2; Doc. No. 224 at 1-2]. The Court has resolved the parties’ claim construction disputes

and determined the scope of the claims by entering a Memorandum Opinion and Order on Claim

Construction (“Claim Construction Order”). For the reason stated in the Claim Construction

Order, the Court construes the disputed claim terms/phrases as follows:

                 Disputed Term                                   Court’s Construction
 “comprising”                                        “including but not limited to”

 “generally flat sidewall section”                   “a section of the sidewall that is not perfectly
                                                     flat, and differs in its shape as compared to the
                                                     remainder of the continuous sidewall”

 “generally flat inwardly flexible panel”            “a portion of the flat sidewall section that is not
                                                     perfectly flat, and differs in its shape as
                                                     compared to the remainder of the continuous
                                                     sidewall.”



                                                 4
 “handle located on”                                  Plain and ordinary meaning

 “handle joined to”                                   Plain and ordinary meaning


       Having determined the scope and meaning of the claims, the Court now compares the

properly construed claims to the allegedly infringing device. The parties agree that the ’178 Patent

claims are directed to a container requiring a “generally flat sidewall” and a “generally flat flexible

panel.” [Doc. No. 157-1 at ¶ 13]. Specifically independent claims 1 and 6 recite the following

elements:

                  1. A container comprising:
                  a generally continuous sidewall terminating in an upper sidewall
                        end and a lower sidewall end and defining an inward fluid
                        holding space bounded by said continuous sidewall, said
                        continuous sidewall having a flexible portion thereof that
                        defines a generally flat sidewall section and a generally non
                        flexible portion joined on either end to the flexible portion,
                  a bottom closing said lower sidewall end with said upper sidewall
                        generally flat sidewall section end being generally open,
                  a generally flat inwardly flexible panel forming a portion of said
                        generally flat sidewall section and extending to form at
                        least a portion of said upper sidewall end, the flexible panel
                        facing outwardly and being sized, shaped and sufficiently
                        pliable to matingly mold to the head of a person during use;
                        said flexible panel having a generally smooth inward
                        surface for unobstructed fluid flow out of said open upper
                        sidewall end, and
                  a handle located on the non flexible portion opposite the flexible
                        panel to allow a user to lift and pour the container when
                        filled with liquid.

[’178 Patent Claim 1] (emphasis added).

                  6. A container comprising:
                  a generally rigid continuous sidewall having an upper sidewall
                        end and a lower sidewall end and defining an inward fluid
                        holding space bounded by said continuous sidewall, said
                        continuous sidewall having a flexible portion thereof that
                        defines a generally flat sidewall section and a generally non
                        flexible portion joined on either end to the flexible portion,




                                                  5
                 a bottom attached to said lower sidewall end with said upper
                       sidewall end being generally open,
                 a rim connected to said upper sidewall end,
                 a portion of said rim being sufficiently inwardly flexible to
                       conform to the shape of an object to which said rim is
                       pressed against,
                 an inwardly flexible and pliable panel forming a portion of said
                       generally flat sidewall section and connecting with said
                       inwardly flexible rim portion, said inwardly flexible panel
                       having a generally smooth inward surface for unobstructed
                       fluid flow out of said open upper sidewall end and an
                       outward facing surface that is sized and shaped to matingly
                       mold to the head of a person during use, and
                 a handle joined to the non flexible portion opposite the flexible
                       portion to provide for lifting and pouring of the contents of
                       the container by a user.

[’178 Patent Claim 6] (emphasis added).

       The only accused product is Defendants’ Nuby Tear Free Rinse Pail (“Accused Device”).

[Doc. No. 157-1 at ¶ 1]. The physical design of the Accused Device has not changed since

Defendants began selling it. [Doc. No. 168-1 at ¶ 4]. Defendants have presented evidence that the

Accused Device has neither a “generally flat sidewall section” nor “a generally flat inwardly

flexible panel.” Defendants’ evidence includes Exhibits 249A-E, which are photographs of the

Accused Device. [Doc. No. 157-1 at ¶ 1].




                                                6
[Doc. No. 137-8 at 1-5]. As illustrated in Exhibits 249A-E, the Accused Device does not include

either the “generally flat sidewall section” limitation or the “generally flat inwardly flexible pane”

limitation, as properly construed by the Court. That is, the Accused Device does not include either

“a section of the sidewall that is not perfectly flat, and differs in its shape as compared to the

remainder of the continuous sidewall,” or “a portion of the flat sidewall section that is not perfectly

flat, and differs in its shape as compared to the remainder of the continuous sidewall.”

       The parties agree that the front or face of the Accused Device comprises a parabolic-shaped

sidewall section. [Doc. No. 157-1 at ¶ 16]. As indicated in the figures below, Plaintiffs identify

“E” and “H” as the recited “generally flat sidewall section” and “generally flat inwardly flexible

pane” in the Accused Device for claims 1 and 6:




                                                  7
[Doc. No. 138-1 at 20 (Claim 1), 25 (Claim 6)]. The following pictures provide a top view (left)

and bottom view (right) of the Accused Device.




[Doc. No. 137-8 at 4, 5]. As illustrated in the above pictures, the parabolic-shaped section

(elements E and H identified by Plaintiffs), does not differs in its shape as compared to the




                                                 8
remainder of the continuous sidewall. Instead, this sidewall section is a continuous curve

following the general shape of an oval. Accordingly, Defendants have demonstrated that the

Accused Device does not meet either the “generally flat sidewall section” limitation or the

“generally flat inwardly flexible panel” limitation, as properly construed by the Court. Thus,

summary judgment is appropriate because the Accused Device does not contain each and every

element of the claims.

       Plaintiffs contend that the Accused Device possesses each of the elements recited in Claims

1 and 6. [Doc. No.136-33 at 29-33; Doc. No. 157 at 23-25]. The evidence submitted by Plaintiffs

as it relates to the “generally flat sidewall section” and the “generally flat inwardly flexible panel”

limitations includes photographs of the Accused Device and an affidavit of Mr. Michael

McGinley. [Doc. Nos. 136-12, 136-15, 136-16; Doc. No. 136-2].2 The parties do not dispute that

the photographs submitted by Plaintiff accurately depict the Accused Device. [Doc. No. 143-1 at

¶ 14]. However, the photographs do not raise a genuine issue as to any material fact, because they

are cumulative of the photographs submitted by Defendants. [Compare, Doc. No. 137-8 at 2 and

Doc. No. 136-12 at 2]. Likewise, Mr. McGinley’s affidavit does not indicate that the Accused

Device includes either the “generally flat sidewall section” limitation or the “generally flat

inwardly flexible panel” limitation, as properly construed by the Court. [Doc. No. 138-1 at ¶¶ 21-

25]. Indeed, the parties agree that the front or face of the Accused Device comprises a parabolic-




2
    Plaintiffs submit other affidavits, deposition testimony, and exhibits with their motion.
However, Plaintiffs do not identify these exhibits as being relevant to the specific issues before the
Court. Indeed, most of these affidavits, deposition testimony, and exhibits relate to claim
construction issues or other undisputed facts. (See, e.g., 136-33 at 14, nn. 5-11). Plaintiffs also
cite the Declaration of Nouri E. Hakim and argue that it substantiates that the Accused Device is
“reasonably regarded as ‘generally flat.’” [Doc. No. 170 at 6]. The Court finds that even when
this inference is considered in Plaintiffs’ favor, it relates to whether the “generally flat sidewall
section” differs in its shape as compared to the remainder of the continuous sidewall.


                                                  9
shaped sidewall section. [Doc. No. 157-1 at ¶ 16]. The pictures submitted by Plaintiffs show that

the parabolic-shaped section does not differ in its shape as compared to the remainder of the

continuous sidewall.

Doctrine of Equivalents

       Even if an accused product does not literally infringe the asserted claims of a patent, the

accused product may infringe under the doctrine of equivalents if the differences between the

element of the accused product at issue and the claim limitation at issue are insubstantial. Dawn

Equip. Co. v. Kentucky Farms, Inc., 140 F.3d 1009, 1015-16 (Fed. Cir. 1998). One test used to

determine whether differences are insubstantial is to determine whether the element performs

substantially the same function in substantially the same way to obtain substantially the same result

as the claim limitation. Id. at 1016.

       Here, there are not facts establishing equivalents. Plaintiffs only provide the conclusory

statement that “[t]he record in this case is more than adequate for a reasonable jury to find that the

sidewall section, flexible panel and handle of the parties’ competing rinse cup products do the

same work in substantially the same way, and accomplish substantially the same result even

though they may differ in name, form and shape.” [Doc. No. 170 at 14]. This conclusory statement

is wholly insufficient.

       Moreover, when a limitation is added to overcome a prior art rejection, an estoppel is

effected, preventing the patentee from arguing equivalents.           As discussed in the Claim

Construction Order, the “generally flat sidewall section” and the “generally flat inwardly flexible

panel” limitations were expressly added to overcome a USPTO rejection and to distinguish the

claims from the prior art. Based on the representations made during the prosecution, Plaintiffs are

estopped from arguing that the parabolic-shaped sidewall section (elements E and H in the above




                                                 10
figures), differs in its shape as compared to the remainder of the continuous sidewall. Like the

prior art identified in the prosecution history, the Accused Device has a sidewall that is a

continuous curve (i.e., a circular, round, or oval shape). As the Federal Circuit has stated, “[t]he

doctrine of equivalents is not a talisman that entitles a patentee to a jury trial on the basis of

suspicion; it is a limited remedy available in special circumstances, the evidence for which is the

responsibility of the proponent.” Schoell v. Regal Marine Indus., 247 F.3d 1202, 1210 (Fed. Cir.

2001); see also Zelinski v. Brunswick Corp., 185 F.3d 1311, 1317 (Fed. Cir. 1999) (affirming the

district court’s grant of Brunswick's motion for summary judgment of noninfringement under the

doctrine of equivalents because the only evidence submitted by patentee was a conclusory

statement by a patent law expert).

       In conclusion, failure to find all the claim limitations in the Accused Device renders the

Accused Device non-infringing. Defendants have demonstrated that the Accused Device does not

include either the “generally flat sidewall section” limitation or the “generally flat inwardly

flexible panel” limitation, as properly construed by the Court. Plaintiffs have failed to present

evidence that raises a genuine issue of material fact on this issue, and no reasonable jury could

find that the Accused Device contains this claim limitation or its equivalent. Defendants are

entitled to summary judgment on non-infringement, and, consequently, their Non-Infringement

Motion is granted, and Plaintiff's Motion is denied

III.   CONCLUSION

       Based on a comparison between the properly construed claims of the ’178 Patent and

Defendants’ Accused Device, there is no genuine issue of material fact regarding whether the

Accused Device includes either the “generally flat sidewall section” limitation or the “generally

flat inwardly flexible panel” limitation. As a result, Defendants’ Motion for Summary Judgment

[Doc. No. 137] is GRANTED. For the same reason that Defendants are entitled to summary


                                                11
judgment on non-infringement, Plaintiff's Motion for Summary Judgment [Doc. No. 136] is

DENIED.

      Monroe, Louisiana, this 15th day of May, 2019.



                                                 ____________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE




                                            12
